In the United States Court of Federal Claims
                           OFFICE OF SPECIAL MASTERS

*********************
MARTIN D. CASPER,         *                          No. 14-197V
                          *
              Petitioner, *                          Special Master Moran
                          *
v.                        *                          Filed: August 17, 2015
                          *
SECRETARY OF HEALTH       *                         Stipulation; influenza (“flu”)
AND HUMAN SERVICES,       *                         vaccine; Acute Disseminated
                          *                         Encephalomyelitis (“ADEM”).
              Respondent. *
*********************
Lisa A. Roquemore, Esq., Rancho Santa Margarita, CA, for Petitioner;
Michael Milmoe, United States Dep’t of Justice, Washington, DC, for Respondent.

               UNPUBLISHED DECISION ON FEES AND COSTS1

       On August 11, 2015, petitioner filed a stipulation of fact concerning final
attorneys’ fees and costs in the above-captioned matter. Previously, petitioner on
July 30, 2015, petitioner file a motion for attorneys’ fees and costs (“application”).
Upon review of petitioner’s application, respondent raised objections to certain
items. Based on subsequent discussions, petitioner amended his application to
request $46,616.66, an amount to which respondent does not object. The Court
awards this amount.

       On March 10, 2014, Martin D. Casper filed a petition for compensation
alleging that the influenza vaccine, which he received on November 12, 2007,
caused him to suffer acute disseminated encephalomyelitis (“ADEM”). Petitioner
received compensation based upon the parties’ stipulation. Decision, issued July
28, 2015. Because petitioner received compensation, he is entitled to an award of
attorneys’ fees and costs. 42 U.S.C. § 300aa-15(e).

       1
          The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b),
the parties have 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
       Petitioner seeks a total of $44,169.00, in attorneys’ fees and costs for his
counsel. Additionally, in compliance with General Order No. 9, petitioner states
that he incurred $2,447.66, in out-of-pocket litigation expenses while pursuing this
claim. Respondent has no objection to the amount requested for attorneys’ fees
and costs.

        After reviewing the request, the Court awards the following:

        a. A lump sum of $44,169.00, in the form of a check made payable to
           petitioner and petitioner’s attorney, Lisa A. Roquemore, for
           attorneys’ fees and other litigation costs available under 42 U.S.C. §
           300aa-15(e).

        b. A lump sum of $2,447.66, payable to petitioner, Martin D. Casper,
           for costs he incurred in pursuit of his petition.

      The Court thanks the parties for their cooperative efforts in resolving this
matter. The Clerk shall enter judgment accordingly.

        Any questions may be directed to my law clerk, Mary Holmes, at (202) 357-
6360.

        IT IS SO ORDERED.

                                              s/Christian J. Moran
                                              Christian J. Moran
                                              Special Master




                                          2